DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Utsumi (US 8922805) in view of Igarashi (US 20170255456 A1)
Regarding claim 1, Utsumi teaches an information processing apparatus (fig. 1) comprising: 
a first controller that performs control that does not depend on hardware (col. Lines: main controller board 200… receive a job) ; 
a second controller that is connected to the first controller through a communication path and performs control that depends on the hardware (col. Lines: The sub controller board 220 includes a relatively small general-purpose CPU system and image engines); and 
Utsumi does not teach a memory in which first attribute information reflecting a first attribute of the first controller and second attribute information reflecting a second attribute of the second controller are stored, wherein the first controller acquires a first 
Igarashi teaches a memory in which first attribute information reflecting a first attribute of the first controller and second attribute information reflecting a second attribute of the second controller are stored (fig. 5a: serial number and model name and ), wherein the first controller acquires a first control program (fig. 12: script in 1201) for the first controller that is associated with a combination of the first attribute information and the second attribute information  (fig. 6a: installation data ID and Model name 603 in fig. 6a) and performs control on a basis of the first control program, and wherein the second controller acquires a second control program for the second controller that is associated with a combination of the first attribute information and the second attribute information (fig. 15b: installation data id and mode name) and performs control on a basis of the second control program (fig. 6a: firmware version in fig. 6a and fig. 6c-d fig. 15: firmware version). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Utsumi, to include a memory in which first attribute information reflecting a first attribute of the first controller and second attribute information reflecting a second attribute of the second controller are stored, wherein the first controller acquires a first control program for the 
	
Regarding claim 14, this is method claim corresponding system claim 1, therefore it is rejected for the same reason as claim 1.

Regarding claim 2, Utsumi in view of Igarashi teaches the information processing apparatus according to claim 1, wherein the first attribute information is changed in accordance with the first attribute (Igarashi:p0202: uses the received serial number to set the serial number in the <SN> tag in the target setting); and the second attribute information is changed in accordance with the second attribute (Igarashi: fig. 13B: 922: model name). 
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 3, Utsumi in view of Igarashi teaches the information processing apparatus according to claim 1, wherein the first controller specifies the first attribute on a basis of the first attribute information (Igarashi:p0202); the second 
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 4, claim 4 recites the same limitations as claim 3, therefore it is rejected for the same reason as claim 3.

Regarding claim 5, Utsumi in view of Igarashi teaches the information processing apparatus according to claim 1, wherein the first controller and the second controller acquire the first control program and the second control program (p0202: received installation data ID..), respectively by referring to management information in which the combination of the first attribute information and the second attribute information and a combination of the first control program (fig. 13 a) and the second control program are associated with each other (fig. 13a); and the management information is updated when a first control program corresponding to a new first attribute of the first controller and a second control program corresponding to a new second attribute of the second controller are registered in the management information (p0202). 
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 6, claim 6 recites the same limitations as claim 5, therefore it is rejected for the same reason as claim 5.

Regarding claim 13, the limitations of the claim are substantially similar to limitations of claim 1, except a server, Igarashi teaches a server (p0120), therefore it is rejected for the same reason as claim 1.

Allowable Subject Matter

8.	Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter:
Utsumi (US 8922805) in view of Igarashi (US 20170255456 A1) teaches first and second controller performing functions.
However, the closest prior art of record, namely Utsumi (US 8922805) in view of Igarashi (US 20170255456 A1) does not disclose, teach or suggest, the claim limitation, as recited in dependent claim 7-12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677